COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON



                                    CORRECTED ORDER


Appellate case name:          Elizabeth Helbing v. Oliver Alan Hunt and John William Deaver

Appellate case number:        01-11-00590-CV

Trial court case number:      2009-31060-A

Trial court:                  281st District Court of Harris County

            Appellees, Oliver Alan Hunt and John William Deaver, have filed a Motion for
Reconsideration En Banc of this Court’s opinion and judgment issued November 29, 2012.
Appellees’ motion fails to comply with Texas Rules of Appellate Procedure, which provide that a
motion for rehearing filed in an appellate court must not exceed 4,500 words. See TEX. R. APP. P.
9.4(i)(2)(D). Accordingly, we strike appellees’ Motion for Reconsideration En Banc. Appellees
have until January 25, 2013 to file a motion for reconsideration that complies with the Texas Rules
of Appellate Procedure.

           It is so ORDERED.



Judge=s signature: /s/ Terry Jennings
                 Acting individually        Q Acting for the Court




Date: January 10, 2013




                                                1